Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 13-16 are pending.

Response to Arguments

2.	Regarding claims 13-16, on pages 4-6, the applicant argues that the combination of Lin and Aiba does not explicitly disclose “…determine not to generate a second MAC PDU that includes only a padding BSR in a case that the transmission of the CSI is not requested by using the information.”

In response to applicant's argument, the examiner respectfully disagrees with the applicant's response.

Lin, [0359], [0360], [0372], [0373] discloses determining not to generate a MAC PDU with only the padding BSR, it includes padding. Lin does not disclose the generation is in the case that the CSI is requested using the information. The argued limitation does not disclose determining whether or not transmission of the CSI is requested by using the information. The argued limitation recites determining not to generate a second MAC PDU that includes only a padding BSR but it In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

For these reasons the previous rejection under 35 U.S.C. 103 is maintained. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, US 2017/0289995 hereafter Lin in view of Aiba et al, US 2013/0107835 hereafter Aiba. 

As for claim 13, Lin discloses:
A terminal device comprising: 
receiving circuitry (Lin, FIG. 8. 314, [0053], The transceiver used to receive and transmit signals) configured to receive on a physical downlink control channel, information (Lin, [0070], Receiving messages on the PDCCH)
transmission of Channel State Information (CSI) on a physical uplink shared channel (Lin, [0182], [0314], Transmitting CSI on the PDSCH).
transmitting circuitry (Lin, FIG. 8. 314, [0053], The transceiver used to receive and transmit signals) configured to transmit a first Medium Access Control Protocol (Lin, [0069], [0360], Transmit MAC PDU including a BSR control element), and 
higher layer processing circuitry (Lin, FIG. 8. 306, [0053], The control circuit 306) configured to determine not to generate a second MAC PDU that includes only a padding BSR in a case that the transmission of the CSI is not requested by using the information (Lin, [0359], [0360], [0372], [0373], Determining not to generate a MAC PDU with only the padding BSR, it includes padding and Lin does not disclose CSI is requested using the information).

Lin does not explicitly disclose to receive on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel.

However, Aiba discloses to receive on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel (Aiba, [0021], Receive on PDCCH information requesting transmission of CSI on a PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with to receive on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel as taught by Aiba to provide more efficient generation of channel state information. 

As for claim 14, Lin discloses:
A base station apparatus comprising: 
transmitting circuitry (Lin, FIG. 2, 222, [0046], [0052], The transmitters) configured to transmit on a physical downlink control channel (Lin, [0070], Transmitting messages on the PDCCH)
receiving circuitry (Lin, FIG. 2, 222, [0047], [0052], The receivers)   configured to receive a first Medium Access Control Protocol Data Unit (MAC PDU) that includes a regular Buffer Status Report (BSR) (Lin, [0069], [0360], Receive MAC PDU including a BSR control element), and 
higher layer processing circuitry (Lin, FIG. 2, [0052], The processor) configured to consider that a second MAC PDU that includes only a padding is not generated in a case that the transmission of the CSl is not requested by using the information (Lin, [0359], [0360], [0372], [0373], Consider a MAC PDU that is not generated in a MAC PDU with only the padding BSR, it includes padding and Lin does not disclose CSI is requested using the information).

Lin does not explicitly disclose to transmit on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel on a physical uplink shared channel.

However, Aiba discloses to transmit on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a (Aiba, [0021], Transmit on PDCCH information used for requesting transmission of CSI on a PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with to transmit on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel on a physical uplink shared channel as taught by Aiba to provide more efficient generation of channel state information. 

As for claim 15, Lin discloses:
A communication method of a terminal device, comprising:
receiving on a physical downlink control channel, information (Lin, [0070], Receiving messages on the PDCCH)
transmitting a first Medium Access Control Protocol Data Unit (MAC PDU) that includes a regular Buffer Status Report (BSR) (Lin, [0069], [0360], Transmit MAC PDU including a BSR control element), and 
determining not to generate a second MAC PDU that includes only a padding BSR in a case that the transmission of the CSI is not requested by using the information (Lin, [0359], [0360], [0372], [0373], Determining not to generate a MAC PDU with only the padding BSR, it includes padding and Lin does not disclose CSI is requested using the information).



However, Aiba discloses to receive on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel (Aiba, [0021], Receive on PDCCH information requesting transmission of CSI on a PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with to receive on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel as taught by Aiba to provide more efficient generation of channel state information. 

As for claim 16, Lin discloses:
A communication method of a base station apparatus, comprising:
	transmitting on a physical downlink control channel (Lin, [0070], Transmitting messages on the PDCCH)
receiving a first Medium Access Control Protocol Data Unit (MAC PDU) that includes a regular Buffer Status Report (BSR) (Lin, [0069], [0360], Receive MAC PDU including a BSR control element), and
(Lin, [0359], [0360], [0372], [0373], Consider a MAC PDU that is not generated in a MAC PDU with only the padding BSR, it includes padding and Lin does not disclose CSI is requested using the information).

Lin does not explicitly disclose transmitting on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel.

However, Aiba discloses transmitting on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel (Aiba, [0021], Transmit on PDCCH information used for requesting transmission of CSI on a PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with transmitting on a physical downlink control channel, information used for requesting a transmission of Channel State Information (CSI) on a physical uplink shared channel as taught by Aiba to provide more efficient generation of channel state information. 

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469